NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1387-18T3

ROBERT HANKINS,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
______________________

                    Submitted December 19, 2019 – Decided January 22, 2020

                    Before Judges Suter and DeAlmeida.

                    On appeal from the New Jersey State Parole Board.

                    Robert Hankins, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Christopher Josephson, Deputy
                    Attorney General, on the brief).

PER CURIAM
      Robert Hankins appeals from the October 31, 2018 final agency decision

of the New Jersey State Parole Board (Board) denying him parole and

establishing a thirty-six-month future eligibility term (FET). We affirm.

                                        I.

      The following facts are derived from the record. Hankins is serving a life

sentence for the 1982 murder and robbery of his estranged wife. After the victim

told Hankins she wanted a divorce, he stabbed her in the throat and chest,

lacerating her heart and aorta. Hankins then attempted to make his wife's murder

look as if it was the result of a burglary by ransacking the home and remov ing

valuables. A short time after the murder, police found Hankins in possession of

the victim's television, as well as gold jewelry belonging to the victim's sister,

with whom the victim lived.

      A jury convicted Hankins of murder, first-degree robbery, and third-

degree theft. The court sentenced him to life imprisonment, with a twenty-five-

year period of parole ineligibility, and a consecutive five-year term on the

robbery and theft charges, which the court merged.

      In 2018, after serving approximately thirty-five years of his sentence,

Hankins became eligible for parole for the fifth time. A two-member panel of




                                                                          A-1387-18T3
                                        2
the Board denied parole and established a thirty-six-month FET.1 Hankins

appealed the two-member panel decision to the full Board.

      On October 31, 2018, the Board affirmed the two-member panel's

decision. In its written decision, the Board noted the evidence on which the two-

member panel relied, including: (1) the facts and circumstances of Hankins's

offenses; (2) his criminal record; (3) his incarceration on multiple offenses; (4)

his failure to refrain from criminal activity after prior periods of probation and

incarceration; and (5) his numerous institutional infractions while incarcerated.2

In addition, the two-member panel determined Hankins exhibited insufficient

problem resolution, a lack of insight into his criminal behavior, and

minimization of his conduct. The Board also noted the two-member panel relied

on confidential information, the nature of which was revealed to Hankins, see

N.J.A.C. 10A:71-2.2(c), as well as a risk assessment evaluation indicating a

moderate risk of recidivism.




1
   Because Hankins committed his crimes prior to 1997, his FET, which
commenced on his July 2018 parole eligibility date, will be reduced by
commutation, work, and minimum custody credits. N.J.A.C. 10A:71-3.2(i).
2
    During his incarceration Hankins was adjudicated guilty of seventeen
disciplinary infractions, including five infractions designated as serious by
Department of Corrections regulations.
                                                                          A-1387-18T3
                                        3
      The Board rejected Hankins's argument the two-member panel's decision

was made without consideration of the positive aspects of his institutional

record. The Board noted the two-member panel considered as mitigating factors

that Hankins: (1) has a minimal prior criminal offense record; (2) was free of

institutional infractions since the last panel hearing; (3) participated in

institutional programs specific to his behavior; (4) made a favorable institutional

adjustment; (5) attempted to enroll and participate in additional programs; (6)

achieved minimum custody status; and (7) had commutation time restored after

disciplinary sanctions. 3

      Thus, the Board concluded

             the Board panel did not solely base its decision to deny
             parole on the negative aspects in the record, rather, the
             Board finds that the Board panel based its decision on
             the entire record governed by the factors set forth in the
             statutory requirements and N.J.A.C. 10A:71-3.11.

                   ....

             [T]he Board concurs with the determination of the
             Board panel that a preponderance of the evidence
             indicates that there is a substantial likelihood that you
             would commit a crime if released on parole at this time.
             Accordingly, the Board affirms the Board panel's . . .
             decision to deny parole and establish a thirty-six (36)
             month [FET].

3
  As sanctions for his disciplinary infractions, Hankins lost a total of 965 days
of commutation time; 368 of those days ultimately were restored.
                                                                           A-1387-18T3
                                         4
      This appeal followed. Hankins raises the following arguments for our

consideration:

             POINT I

             THERE WAS A DENIAL OF DUE PROCESS
             WHERE THE PAROLE BOARD ADMITTEDLY
             FAILED TO MEET THE "SUBSTANTIAL
             EVIDENCE" STANDARD FOR DENYING PAROLE.

             POINT II

             THE FACTORS RELIED UPON BY THE PAROLE
             BOARD DO NOT ESTABLISH A SUBSTANTIAL
             LIKELIHOOD OF RECIDIVISM.

                                         II.

      We accord considerable deference to the Board, and our review of its decision

is limited. Hare v. N.J. State Parole Bd., 368 N.J. Super. 175, 179 (App. Div. 2004).

We will overturn a Parole Board decision only if it is arbitrary and capricious.

Perry v. N.J. State Parole Bd., 459 N.J. Super. 186, 193 (App. Div. 2019). An

appellate court must not substitute its judgment for that of the agency, and an

agency's decision is accorded a strong presumption of reasonableness.

McGowan v. N.J. State Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002).

The burden of showing that an action was arbitrary, unreasonable or capricious

rests upon the appellant. Barone v. Dep't of Human Servs., 210 N.J. Super. 276,

285 (App. Div. 1986), aff'd, 107 N.J. 355 (1987).

                                                                             A-1387-18T3
                                         5
      For offenses committed before August 18, 1997, "the Parole Board may

deny parole release if it appears from a preponderance of the evidence that 'there

is a substantial likelihood that the inmate will commit a crime under the laws of

this State if released on parole at such time.'" Williams v. N.J. State Parole Bd.,

336 N.J. Super. 1, 7 (App. Div. 2000) (quoting L. 1979, c. 441, § 9). When

reaching a decision under this standard, the Board must consider the aggregate

of all pertinent factors, including those set forth in N.J.A.C. 10A:71 -3.11(b).

      In addition, an inmate serving a sentence for murder is ordinarily assigned

a twenty-seven-month FET after a denial of parole. See N.J.A.C. 10A:71-

3.21(a)(1). The Board may increase or decrease the standard FET "by up to nine

months when, in the opinion of the Board panel, the severity of the crime for

which the inmate was denied parole and the prior criminal record or other

characteristics of the inmate warrant such adjustment."        N.J.A.C. 10A:71-

3.21(c).   Here, the two-member panel increased the standard FET by nine

months.

      After carefully considering the record in light of the applicable legal

principles, we affirm the Board's well-reasoned final agency decision, which is

supported by sufficient credible evidence. R. 2:11-3(e)(1)(D). We add only the

following brief comments.


                                                                           A-1387-18T3
                                        6
      We disagree with Hankins's argument the two-member panel and the

Board applied the incorrect standard when denying parole. In support of his

argument, Hankins relies on the following handwritten notation on the two -

member panel's decision:

            [Hankins] continues to have limited understanding of
            his behavior and may benefit from one[-]on[-]one
            counseling. It appears he has limited ability on his own
            to examine his actions [and] may be helped because he
            seems to really want help. Meanwhile, as it stands, he
            is not ready to be paroled as it is not clear that he would
            not commit a new crime.

The Board, in its final decision, quoted this passage when recounting the two -

member panel's decision. However, the panel's written decision also states,

"[t]he Panel has determined a substantial likelihood exists that you would

commit a new crime if released on parole at this time." This is the correct

statutory standard. In addition, as noted above, the Board's final decision states

that the Board "concurs with the determination of the Board panel that a

preponderance of the evidence indicates that there is a substantial likelihood that

you would commit a crime if released on parole at this time." We are satisfied

both the two-member panel and the Board applied the appropriate standard when

denying Hankins parole.




                                                                           A-1387-18T3
                                        7
      To the extent we have not addressed other arguments raised by Hankins,

we conclude they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-1387-18T3
                                       8